      Case: 1:19-cv-05706 Document #: 12 Filed: 10/03/19 Page 1 of 3 PageID #:31




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 TAVIA PARROTT,

      Plaintiff,                                        Case No. 1:19-cv-05706

 v.

 REGIONAL ACCEPTANCE CORPORATION,                       Honorable Judge Edmond E. Chang

      Defendant.

                                JOINT INITIAL STATUS REPORT

         Pursuant to Fed. R. Civ. P. 26(f) and this Court’s Case Management Procedures, the parties

submit the following Joint Initial Status Report.

1.       Nature of the Case

         A.        Parties:

 Marwan R. Daher                        Alan D. Wingfield
 Omar T. Sulaiman                       Virginia Bell Flynn
 Alexander J. Taylor                    Troutman Sanders LLP
 Sulaiman Law Group, Ltd.               1001 Haxall Point
 2500 South Highland Avenue             Richmond, VA 23219
 Suite 200                              Telephone: (804) 697-1350
 Lombard, IL 60148                      Facsimile: (804) 698-5172
 (630) 575-8181                         alan.wingfield@troutman.com
 mdaher@sulaimanlaw.com                 virginia.flynn@troutman.com
 osulaiman@sulaimanlaw.com              Counsel for Defendant
 ataylor@sulaimanlaw.com
 Counsel for Plaintiff




         B.        Federal Jurisdiction: Federal question jurisdiction is based on the Telephone

Consumer Protection Act (“TCPA”) pursuant to 47 U.S.C. §227.

         C.        Claims Asserted: Plaintiff brings this action for alleged violations of the TCPA

arising from Defendant’s alleged debt collection calls to Plaintiff’s cellular phone without her prior




                                                    1
     Case: 1:19-cv-05706 Document #: 12 Filed: 10/03/19 Page 2 of 3 PageID #:31




consent, using an Automated Telephone Dialing System (“ATDS”) as the term is defined under

the TCPA.

       D.          Major legal and factual issues: Plaintiff’s claims are founded upon the alleged

improper debt collection activities relating to the collection of a defaulted auto loan. The major

actual and legal issues will be whether Defendant’s alleged conduct in attempting to collect this

consumer debt by placing incessant phone calls to Plaintiff’s cellular phone number without her

prior consent violates the TCPA.

       E.          Relief Sought: Plaintiff seeks statutory damages of up to $1,500.00 per call under

the TCPA, 47 U.S.C. § 227(b)(3)(C).

2.     Pending Motions and Case Plan

       A.          Service of Process: Defendant has been served.

       B.          Pending Motions: No pending motions at this time.

       C.          Mandatory Initial Discovery Pilot Project:

              i.     Type of Discovery Needed: The parties anticipate both written and oral

                     discovery.

             ii.     Due Dates for MID Pilot: Plaintiff and Defendant state that, pursuant to Section

                     A4 of the Standing Order, they agree to defer each of their Mandatory Initial

                     Discovery responses for 30 days and certify that they are currently seeking to

                     settle the case between Plaintiff and Defendant in good faith.

            iii.     Discussions regarding MID Pilot: The parties have reviewed the MID Pilot

                     and have agreed to the discovery dates and limitations noted herein. To date,

                     there are not any unresolved matters.

            iv.      Written Discovery: Written discovery issued by November 8, 2019.

             v.      Fact Discovery: Fact Discovery to be completed by March 13, 2020.

                                                   2
     Case: 1:19-cv-05706 Document #: 12 Filed: 10/03/19 Page 3 of 3 PageID #:31




             vi.      Expert Discovery: The parties do not anticipate expert discovery at this time.

                      The parties request a status conference at or near the close of fact discovery to

                      inform the court whether expert discovery will be needed.

             vii.     Dispositive Motions: Parties shall file dispositive motions by May 8, 2020.

3.     Magistrate Judge:

        A.          The parties do not unanimously consent to proceed before a Magistrate Judge.

4.     Settlement Discussions:

       The parties are currently engaged in good faith settlement discussions to resolve the matter

and do not request a settlement conference at this time.

Dated: October 3, 2019




 Tavia Parrott                                              Regional Acceptance Corporation

 By: /s/ Alexander J. Taylor                                By: /s/ Alan D. Wingfield
 Sulaiman Law Group, Ltd.                                   Troutman Sanders LLP
 2500 South Highland Avenue                                 1001 Haxall Point
 Suite 200                                                  Richmond, VA 23219
 Lombard,IL                                                 Phone: (804) 697-1350
 Phone: (630) 575-8181                                      alan.wingfield@troutman.com
 ataylor@sulaimanlaw.com




                                                    3
